Citation Nr: 1033185	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-21 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from December 1952 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was brought before the Board in February 2008, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include obtaining additional VA 
treatment records.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.

The issue of entitlement to compensation pursuant to the 
provisions of 38 U.S.C. § 1151 for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not manifested in active service or 
within one year of service discharge, and any current hearing 
loss is not otherwise etiologically related to such service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2009).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in August 2004.  The RO's 
January 2004 notice letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to request 
records from the sources identified by the Veteran.  He was 
specifically told that it was his responsibility to support the 
claim with appropriate evidence.  Finally the letter advised him 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. § 
5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish a 
disability rating and effective date in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board 
has concluded that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, any questions as to the 
appropriate disability rating or effective date to be assigned 
have been rendered moot, and the absence of notice regarding 
these elements should not prevent a Board decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds 
sub nom. Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  Post-
service treatment records and reports from the Phoenix and Iron 
Mountain VA Medical Centers (VAMCs) have also been obtained.  The 
appellant has not identified any additional records pertinent to 
the claim on appeal.  Therefore, VA's duty to further assist the 
Veteran in locating additional records has been satisfied.  The 
Veteran was afforded a VA examination for his hearing loss in May 
2005.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board notes that, while the May 2005 VA examiner was 
unable to provide an etiological opinion without resorting to 
speculation, sufficient rationale was provided for this 
conclusion and, as such, the May 2005 VA examination is 
sufficient for the purposes of determining service connection.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (an 
examiner must explain the basis for a conclusion that an 
etiological opinion is not possible without resorting to 
speculation).  

As a final note, as indicated above, the instant case was 
previously remanded by the Board for additional development.  
Specifically, the Board identified outstanding VA treatment 
records from the Phoenix and Iron Mountain VAMCs and instructed 
these records be obtained and associated with the claims file.  
As discussed above, records from both facilities have been 
obtained.  Therefore, the Board finds there has been substantial 
compliance with its February 2008 remand, and adjudication of the 
instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined that it 
is appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts he suffers from bilateral hearing loss as a 
result of in-service acoustic trauma.  Specifically, he contends 
that he was subjected to acoustic trauma from artillery during 
active service.  Initially, the Board observes the RO has 
conceded in-service acoustic trauma; the Board concurs.

The Board observes that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

The report of a May 2005 VA audiology examination indicates the 
Veteran currently suffers bilateral hearing loss for VA purposes.  
See 38 C.F.R. § 3.385. 

Service treatment records are absent findings or complaints of 
hearing loss in Service.  Records indicate the Veteran was 
provided a hearing evaluation at separation from service in 
December 1955.  Whispered voice testing indicates normal hearing 
of 15/15 bilaterally, without an indication of a disorder or 
defect of the ears.  Furthermore, the Board observes the Veteran 
denied a history of ear trouble at service separation.  See 
December 1955 Report of Medical History.  As such, in light of 
the absence of complaints or treatment for hearing loss in 
service, as well as the normal testing as reflected by the 
December 1955 separation examination, the Board finds the Veteran 
did not suffer from a hearing loss disability in service.

In addition, there is no evidence that the Veteran suffered from 
sensorineural hearing loss within one year of separation from 
active duty.  Thus, the presumption of service connection does 
not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Furthermore, there is no evidence of record to indicate the 
Veteran was diagnosed with a hearing loss disability until 
approximately February 2003, when he presented for a VA audiology 
consultation.  The Board notes this initial diagnosis of hearing 
loss was rendered approximately 48 years following the Veteran's 
separation from active service.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Feb. Cir. 2002) (en banc).  Finally, the Board observes 
that, while the Veteran complained of hearing loss in 1979, a 
November 1979 VA audiogram indicates the Veteran at that time had 
normal hearing for VA purposes.  See 38 C.F.R. § 3.385 (2009).

As noted above, the Veteran was provided a VA audiological 
examination in May 2005.  After examining the Veteran and 
reviewing the claims folder, the VA examiner determined that, 
without any confirmatory evidence of hearing loss at discharge 
from active service, it would be "mere conjecture" to attribute 
the Veteran's current hearing loss to his active service.  The VA 
examiner also noted that the normal hearing as reported by the 
November 1979 audiometric evaluation precludes a determination 
that the etiology of the Veteran's current hearing loss is 
attributable to in-service acoustic trauma.

In sum, the Board finds that there is no evidence of a bilateral 
hearing loss disability during active service.  The threshold 
question therefore is whether there is sufficient evidence to 
establish an etiological link between the Veteran's current 
bilateral hearing loss his in-service acoustic trauma.  The Board 
finds that the preponderance of the evidence is against this 
aspect of the Veteran's claim.  The Veteran has produced no 
competent medical evidence or competent medical opinion in 
support of his claim that his current bilateral hearing loss is 
the result of his active service.  In addition, a VA determined 
that an etiological opinion could not be rendered without 
resorting to speculation.

The Board acknowledges that the Veteran himself has claimed that 
his current bilateral hearing loss is etiologically related to 
his in-service acoustic trauma.  However, as a layperson, the 
Veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, while the Veteran is competent to 
report (1) symptoms observable to a layperson, e.g., pain; (2) a 
diagnosis that is later confirmed by clinical findings; or (3) a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

As noted in the February 2008 Board remand, the Veteran indicated 
in his original claim that his current hearing loss is due, in 
part, to an August 1979 surgery for left cervical lymph node 
hyperplasia, performed at a VA facility.  The Veteran's claim for 
compensation under the provisions of 38 U.S.C. for bilateral 
hearing loss was denied by the RO in a November 2009 rating 
decision.  In a July 2010 Statement of Accredited Representative 
(VA Form 646), the Veteran's representative again asserted that 
the Veteran's hearing loss is due to the August 1979 VA 
procedure.  The Board will accept the July 2010 statement as a 
notice of disagreement with the RO's November 2009 denial.  
Consequently, the Board must remand this issue for the RO to 
issue a statement of the case (SOC) and to allow the Veteran an 
opportunity to perfect an appeal of this issue by submitting a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Provide the Veteran and his representative a 
statement of the case addressing the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for bilateral 
hearing loss.  The Veteran must be advised 
that, in order to complete an appeal of this 
issue, he must submit a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


